Case 2:17-cv-00018 Document 139 Filed on 04/30/20 in TXSD Page 1 of 5

United States Courts

Sout!
uthern ret of Texas

(Lu ted Stites Destine Cat
dow ps Chusth Deurs jer) David J, Bradley, Clerk of Count

 

Bobbie Daod Haver Kamp
Pham le ft e]

 

VS Gv. [ petion Kb 7—CU-16

 

Ca pects al Wwe, QU

Hew [He Ono Coyimn. fhe st LOoI0
fry CKLTMB

 

 

PI AiwTi aan Meme Rpwden
Us Se ppeut ok Metin (s29
Ten, bye rs Reg Ty wus Oerdend.

7 S

 

Pla mrt LC Qewtly presents [ms kb He dsuot +,
pv. anc tt A emetion Ged a_ hemyasa tess

 

Bo evden aye de Gide tte ~

 

Arspeatet

 

own) Heard. ny the CMHO Comat of noxD

 

ae He dates, at Hew ft Craye. He. Pi ba-ore Le
ip._uself arwwane tHe roz0 Comm fhe has wlote
oud thew p/ate Awad descined) ap) much jose

 

asp pe ble useth Cou Auto.

 

CO)

——
Case 2:17-cv-00018 Document 139 Filed on 04/30/20 in TXSD_ Page 2 of 5

~The. Coot LS pel prs re hla f- tle
CMHa of 2019 Step alQ doemnselws, Gro Gen dord
Dysper.e— ano he een lltiw9 tro dle, Aw Example
aot Ne tronbhe ca Bu dt, Legal linn 1G tf
tho a Urtered Predera

 

The Plawobh¥C ask Gp a_ TRo A tk | eg
Pla, ot 2 pudel Weng yatdier_ of tHe_ UTR — Gerda
CQire of De dobdon_ t Or tHet~ han fora
do chou B., lorath, ¥
“Theres sme action renouGs prosdo_
—pyredus fo wrecdica 2 awd past. 0 Leal te peliarK
Cr Hosa cullen, Goo Conde Dyspore

 

C rawtwe 1. TRO woe ll vot rfhed tbe
Digucty of “He Stole of Teens, Athernay bes
HY We Orde ts Hour prs hLo Cuneta 1S re L
Pwewe Ievws lets of Gdora) se Hors det lows
Gr robes, (ebs72_ pas posta)

 

“The Neda ws already Wee te pee
Hie Yoley —t. lex Trowagondees deat Lie tes
sho Odors lew Sh oe wedrea Q Sore | te wag only
to | dan tan ee ot He CGHHd ot AOVY
pretreated tHe “Sign fica ¥ Pale’ of He Gtk
veut, redo s pee “Abs on/ baths + be prt eno pox

 

News Horr od, hevrerain) hace only Aresese aboot
a heh OW mer th ae oF preh “Ele tune {3 gat
+p <heldow Leathe bat He TRO eo. ke aloes }

@
Case 2:17-cv-00018 Document 139 Filed on 04/30/20 in TXSD Page 3 of 5

Gord oisable peWre-C Lon porte her Lh LD these
othe suche co hk Gencdhr- Dy spor 1a. A pase)
that sys De stactal” as ots Ifleran A poh
ot Gn 2_ Yat Ses “Alo Ste_ cuwegd | Te ore wotL
hoeae. you Lrod alice ir the Wer AdO% +e eure_
theif routed Say “Wo Sta cuner? , hey od Cond SWiwe
by thar sects t— clend, Y

 

Tis is erhwcth den TRO cell do, Right Mou

 

Nk TRo 2d 2 AL best rhenk of te.
pe bles psd Ls wor aged pe ble pd neat

 

Wrador» Twearewt—0- Awty stauducd {le
Blak et al hes wo mdeumde pomedy of
es thot 1d errmaedart of He honors.

Cro. defer 20-cv-18 hus en wr motion
b> 42 rouse) the Stole eral acd Scs023 May (8, 2020
pron, ole y mote aA Motor Gy; Seren we | Suclegra_A~

GA 2 Arathor of Lauds pusd te. dou hag) sat
du A, Sent 56 F328 3YB, Veo - (thas

 

There 2) a sulp aden X lle fos Hag I
Hoe Plat 6, of al wall wed He enact
of" SignrAem t Pebil ad cote (rerl by He S*
Qe ct ad Ove re ot Po tei er Use! treatuodts
Ln Gander! SIO NI OW , (aig SOF 3dI@ 98)

 

 

 

 

S>
Case 2:17-cv-00018 Document 139 Filed on 04/30/20 in TXSD Page 4 of 5

 

“The Stk Chey ee en Abese /Allws Peep worth
tHe udyokon of Kes lele has chewy esteblisl
Heat bio nod Re Plant. Lt He_ yg bar “ L€ bey K2re
hein A chSutder Jenoth 13 arth le bounds
ot geoal predict Ls rau open er, Berd cede {( pres da
Siw re an pele ~bey Hoo se mdr cuCfor Craton

d
__ Chew. Dy Ss 2Drc SS
J

oad Hensd , DB peay He CaF coasabh
rare Bete Brccer <_! 4 The [exas Artfewcesy
enor K Oc bey LO, mpooner i lead

[SSae. @_ [iO urtle LY wv s

Se Pays Re Phew he
UL Babee
4-- A6- AO
Lifes bite.

 

 

 

 

 

 

 

 

 

 

 
Case 2:17-cv-00018 Document 139 Filed on 04/30/20 in TXSD Page 5 of 5

Cod Cen ot 3

 

De Pwd phreod df Garten =

 

oes Citrate Pra, eon fenD a. shed hte dao
fs Pe Oye , ‘De are od. Quarter tockakunr2),

 

Renges_ aparstnl an Shes. -
. Plemsre cboraday-d te &

 

Pheer aby be Brpetoe
lees Atfarey Genera
Ley Ee carhea. I- Dives eee

PQ 12548

 

flustid , Tavas .7¥2U-— 248

 

 

See steee the Plant CHi wes ee
Hee Dwrseew na ben 4-B-2O,
' He, Pcbed

CO _
ee

 

 

 

 

 

 

 

 

 

 

 

 
